 1
                                                 Judge:             Hon. Christopher M. Alston
 2                                               Chapter:           Chapter 7
                                                 Hearing Date:      July 22, 2021
 3                                               Hearing Time:      11:00 a.m.
 4
                                                 Hearing Site:      Telephonic – See end of document
                                                                    for dial in information
 5                                               Reply Date:        July 19, 2021
 6
                              UNITED STATES BANKRUPTCY COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8   In re:                                               Case No. 18-14820-CMA
 9
     SAMIA EL-MOSLIMANY,                                  Adversary Proceeding No. 19-01116
10
                      Debtor.
11
     RONALD G. BROWN, solely in his capacity
12   as Chapter 7 Trustee of the bankruptcy               PLAINTIFF’S REPLY TO INTERVENOR’S
     estate of Samia El-Moslimany,                        OBJECTION TO PLANTIFF’S
13
                                                          MOTION TO COMPEL DEFENDANTS AZIZA
14                       Plaintiff,                       AND JOHN DOE AL-YOUSEF TO ANSWER
                                                          DISCOVERY
15   v.
16
     AZIZA AL-YOUSEF and JOHN DOE AL-
17   YOUSEF,
18
                         Defendants,
19
     and
20

21   SAMIA EL-MOSLIMANY,

22                       Intervenor.
23

24            Ronald G. Brown, the Chapter 7 Trustee in this bankruptcy case and the Plaintiff in
25
     this Adversary Proceeding (“Plaintiff”) responds to the objection             filed by Samia El
26
     Moslimany (“Intervenor”) to the Plaintiff’s Motion to Compel Defendants to Answer
27

28
     Discovery Requests (“Motion”) as set forth below.
     Trustee’s Reply to Intervenor’s Objection
29                                                                                     Wood & Jones, P.S.
                                                                                          303 N. 67th Street
30                                                                                 Seattle WA 98103-5209
                                                                                            (206) 623-4382
31

32
      Case 19-01116-CMA               Doc 84     Filed 07/20/21   Ent. 07/20/21 15:46:27    Pg. 1 of 5
             Don Bailey, Intervenor’s counsel, was served with the discovery requests the
 1

 2   Plaintiff sent to the Defendants on the same date, March 5, 2021, and in the same email.

 3
     See Exhibit 1 to the Declaration of Denice Moewes filed simultaneously herewith. The
 4
     Intervenor did not raise any objections to the discovery requests within the statutory
 5
     objection period. As such, any objections to the Plaintiff’s discovery requests have been
 6

 7   waived.      Nonetheless, the Intervenor appears to raise objections to several of the
 8
     discovery requests in her reply, for the first time. See page 3, lines 8-25 and page 4 lines
 9
     1-5. Those objections have been waived and the Court should not consider any arguments
10

11
     on that subject

12           The Objection is not supported by any declaration in violation of Local Bankruptcy
13
     Rule 9013(d)(1). As such, all statements made in the Objection constitute hearsay and are
14
     not evidence and there is no evidence to support any of the allegations in the Objection.
15

16
             The Objection regurgitates the same arguments that have been made by the

17   Intervenor several times in this case whenever the Intervenor or Defendant Al-Yousef
18
     need an excuse as to why something has or has not happened. The argument is always
19
     the same: if the Saudi Government finds out certain information relating to the financial
20

21
     dealings between the parties there will be negative consequences for Aziza Al-Yousef.

22   There has never been a declaration filed by Ms. Al-Yousef stating this, it is always the
23
     Debtor who is making the claim. However, Ms. Al-Yousef herself already told the Saudi
24
     Government all of this information. Specifically, on August 3, 2019 Ms. Al-Yousef filed a
25

26   Declaration, Docket 80 – main case1, in which she states that she was interrogated while

27

     1
28    The Declaration was filed in support of the Debtor’s motion to abandon her residence.
     Trustee’s Reply to Intervenor’s Objection
29                                                                                                Wood & Jones, P.S.
                                                                                                     303 N. 67th Street
30                                                                                            Seattle WA 98103-5209
                                                                                                       (206) 623-4382
31

32
         Case 19-01116-CMA           Doc 84       Filed 07/20/21        Ent. 07/20/21 15:46:27         Pg. 2 of 5
     in jail about her lending of money to the Debtor, Ms. El-Moslimany, and that her bank
 1

 2   accounts were then frozen. She further states that she notified the Saudi authorities of the

 3
     loans. In that same declaration she discussed the loans she allegedly made to the Debtor.
 4
     If her bank accounts were frozen after she began lending money to the Debtor, admitted to
 5
     doing so during interrogations by the Saudi Government, and then affirmatively disclosed
 6

 7   those loans to the Saudi authorities, they clearly know all about this financial transaction.
 8
             The Intervenor’s concern for the safety of Ms. Al-Yousef only surfaces when she
 9
     deems it beneficial. The Intervenor certainly had no concern about the safety of Ms. Al-
10

11
     Yousef when she gave her a deed of trust in November of 2016 which listed her address as

12   Riyadh, Saudi Arabia2. She had no concern for her safety when she listed her as a creditor
13
     on her bankruptcy schedules and provided her address in Saudi Arabia.                          Nor was the
14
     safety of Ms. Al-Yousef of any concern to the Debtor in November of 2019 when Ms. El-
15

16
     Moslimany herself filed a Declaration in support of the Reply to the Trustee’s Objection

17   and attached a spreadsheet which purports to show the transfers of substantial money
18
     from Ms. Yousef to the Debtor, with full account numbers. However, in each of those
19
     circumstances, the action being taken was beneficial to the Debtor/Intervenor, so the
20

21
     safety issues were not raised.

22           The Intervenor states that Ms. Al-Yousef’s only participation in this case has been
23
     the lone declaration she filed, Docket 80. But that is not true. On or about August 14,
24
     2020 Ms. Al-Yousef retained John G. Llewellyn and Llewellyn & Shafer, PLLC to accept
25

26   service of process on her behalf. Also, Ms. Al-Yousef clearly must have participated in the

27
     2
       The Law Offices of John G. Llewelyn, PLLC is the Trustee under that deed of trust. Docket #1, Exhibit 11 to
28   the Complaint in this Adversary Proceeding.
     Trustee’s Reply to Intervenor’s Objection
29                                                                                              Wood & Jones, P.S.
                                                                                                   303 N. 67th Street
30                                                                                          Seattle WA 98103-5209
                                                                                                     (206) 623-4382
31

32
         Case 19-01116-CMA          Doc 84       Filed 07/20/21       Ent. 07/20/21 15:46:27          Pg. 3 of 5
     settlement conference in some form because she signed the Settlement Agreement on May
 1

 2   23, 2021, two months ago. Exhibit 2, Moewes Declaration. Paragraph 2 of the Settlement

 3
     Agreement requires Bankruptcy Court approval and requires that the motion be noted
 4
     within 30 days of the settlement agreement being signed. Ms. Al-Yousef, in reading the
 5
     Settlement Agreement, would have or should have noted it required court approval after a
 6

 7   motion was filed, so she knew all those details would be made public, but yet neither she
 8
     nor the Debtor voiced any concern about the safety of Ms. Al-Yousef if the Settlement
 9
     Agreement was filed.
10

11
             However, the Plaintiff’s discovery requests were sent to Ms. Al-Yousef over four

12   months ago, she hasn’t bothered to respond to those discovery requests, and her friend,
13
     the Debtor, is now claiming, again, that there are safety concerns, which should bar Ms. Al-
14
     Yousef from having to respond. Why were there no safety concerns triggered with her
15

16
     signing the settlement agreement, which is filed with the Court? The answer is obvious.

17           The Intervenor’s Objection should be overruled, and the Plaintiff’s Motion granted.
18
                      Dated this 20th day of July, 2021.
19

20                                                    WOOD & JONES, P.S.
21
                                                      /s/ Denice E. Moewes
22                                                    Denice E. Moewes, WSB#19464
                                                      Attorney for Chapter 7 Trustee
23
                                                      Edmund J. Wood
24
            Dial In Instructions:
25

26           Dial: 1-888-363-4749
             Enter Access Code: 8955076 then press #
27           Enter Security Code: 3564 then press #
28
             Speak when prompted.
     Trustee’s Reply to Intervenor’s Objection
29                                                                                     Wood & Jones, P.S.
                                                                                          303 N. 67th Street
30                                                                                 Seattle WA 98103-5209
                                                                                            (206) 623-4382
31

32
      Case 19-01116-CMA              Doc 84      Filed 07/20/21   Ent. 07/20/21 15:46:27    Pg. 4 of 5
 1
             Guidelines:
 2           1. Use a land line phone and not a cell phone, if possible. Do not use a speaker
                phone.
 3
             2. Make the call from a quiet area where background noise is minimal.
 4
             3. Wait until the Judge calls your case before speaking.
             4. Do not put the phone on hold at any time after the call is connected.
 5           5. In the event you are unable to connect to the conference call after following the
                above procedures, please contact chambers at (206) 370-5310.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Trustee’s Reply to Intervenor’s Objection
29                                                                                     Wood & Jones, P.S.
                                                                                          303 N. 67th Street
30                                                                                 Seattle WA 98103-5209
                                                                                            (206) 623-4382
31

32
      Case 19-01116-CMA              Doc 84      Filed 07/20/21   Ent. 07/20/21 15:46:27    Pg. 5 of 5
